Exhibit SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of March 20, 2007, by and between Rexahn Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Super Bio Co. Ltd., a Korean corporation (the “Purchaser”). Recitals The Company and the Purchaser are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section4(2) under the Securities Act of 1933, as amended (the “1933 Act”), and the provisions of RegulationD (“RegulationD”) and/or Regulation S (“RegulationS”), each as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the 1933 Act. The Purchaser wishes to purchase, and the Company wishes to sell and issue to the Purchaser, upon the terms and subject to the conditions stated in this Agreement, (i) 357,143 shares (the “Initial Shares”) of its common stock, par value US$0.0001 per share (the “Common Stock”), and (ii) awarrant, in substantially the form attached hereto as ExhibitA (the “Warrant”), to acquire up to 71,429 shares of Common Stock (the “Warrant Shares”) at an exercise price of US$1.80 per share, for aggregate cash consideration of US$500,000.20 (the “Purchase Price”). Agreement NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Purchaser agree as follows: 1.
